                                                                             CLERK'S OFFICE U.S.DIST.COUR-
                                                                                    AT ROANOKE,VA
                                                                                          FILED

                     IN TH E UN ITED STATES DISTRICT CO UR T                        FEB 2$ 2219
                    FO R TH E W ESTERN DISTRICT O F VIR G IN IA                 JULIA C UD           RK
                                RO AN O K E D IW SIO N                         BY:
                                                                                    D    -c      K

W AK EEL ABDUL-SA BU R,                          cksENo.7:lw vo(m3s
              Petitioner,
V.                                               M EM O M N DUM OPINIO N

C OM M ON W EM ZTH OF W R GINIA,                 By: H on.G len E.Conrad
                                                 SeniorU nited States D istrictJudge
              R espondent.

       W akeelA bdul-sabur,a V irginia inm ate proceeding pro K , filed this pleading that the
                                                               .




courtconstrued anddocketed asapetitionforawritofhabeascorpusunder28U.S.C.j2254.
Afterreview ofthe record,the courtconcludesthatthepetition m ustbe dism issed assuccessive.

       Abdùl-saburchallengesthevalidityofhisconfinementundertheApril1999judgmentof
the Circuit Court for Albem arle County convicting him of credit card theftand forgery and

sentencing him to 25 years in prison. On June 9,2000,w hile Abdul-sabur's direct appealwas

pending,the Supreme Courtof V irginia decided Fishback v.Com m onw ealth,532 S.E.2d 629

(Va.2000)(holdingthatjuriesmustbeinstructedregardingVirginia'sstatutory abolishmentof
parölein 1995).TheCourtdeclaredthatthisnew rulewouldapplyonlyEGprospectivelytothose
cases notyetGnal''on the date ofthe Fishback decision. Id.at634. ln Abdul-sabur's current

j2254 petition,he cléims that his'appellate counselprovibed constitutionally ineffective
        7

assistance of counselby failing to m ove to am end Abdul-sabur's pending appealto include a

Fishback claim .

       Abdul-saburfiledhisGrstj2254 petition concerningtheAlbemarleCountyconvictions
in 2008,which thiscourtdismissed asuntimely filed under28U.S.C.j2244(*. SeeAbdul-
Saburv.Virginia,CaseNo.7:08CV00230(W .D.Va.Apr.17,2008).Hisappealwasdismissed
because he fe ed to demonskate grotmds for a certllcate of appealability tmder 28 U.S.C.

j2253(c).
      A fedeo diskictcourtmay considera second orsuccessive j2254 petltlon only if
petYonersecuresspecisc certlGcation âom the O II/ ofappealsthatthe olnlm qin the petYon

Zeet'cedm'n cdteria- 28U.S.C.j2244(b)(3). Accordingly,when Abdul-saburSled asecond
j2254petition wlthouttherequiredcertzcation9om thecourtofappeals,thisCOUd sltmmarily
dismissedthepetitionassuccessive.Abàul-saburv.StateofVirginim 7:18CV00367(W .D.Va.
July30,2018).H1Aappealwasdismlxsedunderj22534c).
      Abdul-saburhasnPtoblldnedtherequired certifcafon to pursue asuccessivepefion as

required under j2244(b)(3)to bring his new ineffecive assistance of counselclaim under
j2254 in this COIA    Therefore,the courtmustdismiss this petition withoutprejudlce as
successlve. An approprlateorderwll1entertblsday.

      The Clerk is directed to send copies oftllism emorandum ophzion and accömpanying

ordertopetx oner.
      B'NTER:Thls.5       day ofFebnzary,2019.



                                               SeniorUnited SttesDisi ctJudge




                                          1
                                           2
